DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendment to the claims filed 02/16/2021 have been entered.  Claims 2-4, 7-11, and 21-28 and 30 are pending and currently under consideration for patentability under 37 CFR 1.104.  Response to arguments found below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (U.S. 2006/0020165) in view of Johnston et al. (U.S. 6,420,622) and Johnston et al. (U.S. 2002/0146540, hereinafter Johnston 2002).
With respect to claim 10, Adams teaches an endoscope sheath comprising: 
a. a proximal end (18); 
b. a distal end (12) having a distal end region (12b);
c. a surface extending between and connecting the proximal end and the distal end and defining a longitudinal sheath axis (FIG. 1);

e. one or more drip retention features protruding from the surface and extending radially inwardly toward the longitudinal sheath axis (protrusions 110, para [0049], see also FIG. 5); and
f. a stopper (266,268) disposed at the distal end and extending radially inwardly toward the longitudinal sheath axis (FIG. 15,16 see also para [0085]);
wherein the sheath is configured to: 
i. receive all or a portion of an endoscope (FIG. 1) and 
ii. provide a conduit for communicating fluid between the proximal end of the endoscope sheath and the distal end of the endoscope sheath when the endoscope is inserted inside the sheath (FIG. 1); and 
wherein the plurality of positioning devices are located in a distal end region at the distal end of the endoscope sheath so that the endoscope is secured within the endoscope sheath (FIG. 9); and
wherein the stopper engages a distal end of the endoscope to longitudinally align the distal end of the endoscope relative to the distal end of the sheath (FIG. 15);
wherein the drip retention feature are configured to produce a region bounded by the endoscope sheath and the endoscope (FIG. 5) to retain a volume of liquid by capillary action (claim 28).
However, Adams does not teach a width of the one or more drip retention features varies along a length of the one or more drip retention features.  Adams further does not teach a height of the one or more drip retention features, measured between the surface of the endoscope sheath and the apex, varies along the length of the one or more drip retention features.
With respect to claim 10, Johnston et al. teaches various geometries for fluid channels that function via capillary action (6:9-26 for example)) comprising:

wherein a width of the one or more drip retention features (FIG. 6g,j) varies along a length of the one or more drip retention features (10:14-28).
With respect to claim 10, Johnston 2002 teaches wherein a height of the one or more drip retention features varies along a length of the one or more drip retention features (FIG. 5, cross channel 105).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the shape of the drip retention features of Adams to utilize the varying width as taught by Johnston et al. in order to provide uniform transporting of liquids (6:9-13 of Johnston et al.).
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the shape of the drip retention features of Adams to utilize the varying height as taught by Johnston et al. in order to provide a means for liquid communication between the drip retention features (para [0104] of Johnston 2002).
With respect to claim 2, Adams teaches the one or more drip retention features are free of contact with the endoscope (FIG. 5).
With respect to claim 3, Adams teaches a gap is located between the drip retention feature and the endoscope (FIG. 5).
With respect to claim 4, Johnston et al. teaches the one or more drip retention features includes two or more apexes (FIG. 2g,j).
With respect to claim 11, Johnston et al. teaches the height of the one or more drip retention features is about 0.3 mm or more (para [0041]).
With respect to claim 29, Johnston et al. teaches when viewed in cross section, the one or more drip retention features have an “M” shape (FIG. 2A).

Claims 7-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (U.S. 2006/0020165) in view of Johnston et al. (U.S. 6,420,622) and Johnston et al. (U.S. 2002/0146540, hereinafter Johnston 2002) as applied to claim 10 above and further in view of Nguyen (U.S. 2014/0171739).
Adams in view of Johnston et al. and Johnston 2002 teaches an endoscope sheath as set forth above.  However, Adams in view of Johnston et al. and Johnston 2002 does not teach the length of the drip retention features.
With respect to claim 7, Nguyen teaches an analogous drip retention feature that has a length to width ration that is about 3:1 or more (para [0028]).
With respect to claim 8, Nguyen teaches a length of the drip retention feature are about 3 mm or more and about 5 cm or less (para [0028]).
With respect to claim 9, Nguyen teaches width of the drip retention feature is about 0.2 mm or more, and about 5 mm or less (para [0028]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the drip retention features 110 of Adams to have the length to width ratio as taught by Nguyen (modified such that the “wicking” happens in the proximal direction as taught by Adams) in order to draw the fluid a greater distance away from the distal end (para [0028] of Nguyen).

Claims 21-23, 25-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (U.S. 2006/0020165) in view of Johnston et al. (U.S. 6,420,622), Johnston et al. (U.S. 2002/0146540, hereinafter Johnston 2002), and Gupta (U.S. 5,718,693).
With respect to claim 21, Adams teaches an endoscope sheath comprising: 
a proximal end (18); 
a distal end (12) ;

a plurality of positioning devices (168, 170 see para [0064]) extending from the inner surface; and 
a drip retention feature extending radially inward from the inner surface and toward the longitudinal sheath axis thereby forming a raised surface within the sheath (protrusions 110, para [0049]); 
wherein the sheath is configured to: 
receive all or a portion of an endoscope (FIG. 1) and 
provide a conduit for communicating fluid between the proximal end of the endoscope sheath and the distal end of the endoscope sheath when the endoscope is inserted inside the sheath (FIG. 1); and 
wherein the drip retention feature is configured to produce a region bounded by the sheath and the endoscope (FIG. 5) to retain a volume of liquid by capillary action (claim 28);
wherein the drip retention feature extends from the inner surface of the sheath into an open space of the sheath that receives the endoscope (para [0049]); and
wherein, when the endoscope is inserted inside the sheath:
the plurality of positioning devices contact the endoscope (FIG. 9); and
a gap is formed between an apex of the drip retention feature and the endoscope (FIG. 5).
However, Adams does not teach the shape of the drip retention features.
With respect to claim 21, Johnston et al. teaches various geometries for fluid channels that function via capillary action (6:9-26 for example)) wherein a drip retention feature extends from a surface (FIG. 6J) and includes a surface treatment thereon configured to increase surface area and surface tension of the drip retention feature (7:64-8:5). 
With respect to claim 21, Gupta teaches a cannula (38) with one or more drip retention features (FIG. 3a) which have a length of 5 mm or more measured along a longitudinal axis of the cannula (FIG. 5 shows the channel 46 extends the length of 38, C5:L16-30 teach that 38 is at least 5mm long).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the shape of the drip retention features of Adams to utilize the varying width and shape taught by Johnston et al. in order to provide uniform transporting of liquids (6:9-13 of Johnston et al.) and to further utilize the surface treatment on the drip retention features as taught by Johnston et al. to achieve the desired amount of fluid transport capability by allowing the desired fluid to wet the surface (6:16-22 of Johnston).
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the length of the drip retention features of Adams to be at least 5 mm long as taught by Gupta in order to direct the excess fluid far away from the distal end of the cannula (FIG. 5 of Gupta).
With respect to claim 22, Gupta teaches the drip retention feature extends substantially parallel to the longitudinal axis of the sheath (FIG. 5).
With respect to claim 23, Gupta teaches drip retention feature extends along the entire length of the cannula.  Modifying the drip retention feature of Adams in the manner taught in Gupta such that the drip retention features of Adams extend along the entire length of the distal sleeve section 162 would thereby result in the drip retention features being 10 mm or more.
With respect to claim 25, Adams teaches the sheath comprises a plurality of positioning devices, one or more of the plurality of positioning devices are axially aligned with the drip retention feature along a length of the sheath (FIG. 5, 9).
With respect to claim 26, Johnston et al. teaches a “W” shape (FIG. 6A).
With respect to claim 27, Johnston et al. teaches three apexes (FIG. 6a of Johnston et al.).
With respect to claim 28, Johnston et al. teaches a gap is located between adjacent apexes (FIG. 6a of Johnston et al.).
With respect to claim 30, Johnston et al. teaches an “M” shape (FIG. 6A).

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Adams and Johnston fail to disclose, teach or suggest that the one or more drip retention features protrude from the surface of the endoscope sheath, extend radially inward toward the longitudinal sheath axis, and define a convex profile including an apex, Examiner respectfully disagrees.  The primary reference of Adams teaches the sheath having protrusions 110 on the inner surface at paragraph [0049].  The secondary reference of Johnston et al. is relied upon to modify the shape of the protrusions taught by Adams.  
In response to Applicant’s argument that Applicant disagrees with the Office’s position that Johnston teaches a varying width and height of a drip retention feature because Johnston states that “the depth of one of the secondary channels (603, 623)(the height of the top of the secondary peaks 606 over the notches 605) is uniform over the length of the fluid control films,” this is not persuasive.  Applicant makes a point of noting that they disagree that Johnston teaches a varying width of the drip retention feature, but then provides no specific arguments to rebut Examiner’s citation of 10:14-28.  Johnston explicitly teaches, “the channels could have 
In response to Applicant’s argument that the configuration of Johnston is opposite the drip retention feature as presently claimed that extends radially inward from the inner surface of the endoscope sheath and forms a raised surface within the sheath, this is not persuasive.  It is noted again that the primary reference of Adams teaches the sheath having protrusions 110 on the inner surface at paragraph [0049].  The secondary reference of Johnston et al. is relied upon to modify the shape of the protrusions taught by Adams and to teach surface treatment.
In response to Applicant’s argument that Johnston doesn’t contemplate the selective application of a surface treatment on a drip retention feature while leaving the surrounding surfaces “untreated”, this is not persuasive.  That Johnston “appears to disclose surface treatments applied to the entirety of the film” as Applicant acknowledges, is not equivalent to Johnston teaching all surfaces of any device utilizing a fluid control film being covered in a surface treatment.  Applicant has provided no evidence from any of the embodiments of Johnston that the devices disclosed as functioning with the fluid control films (FIGS. 1a-g, 2a-j, 7a, 7c) are entirely covered in surface treatments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795